Case 15-04200        Doc 46      Filed 11/19/18    Entered 11/19/18 12:06:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 04200
         James F Forester, Jr.
         Veronica Forester
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/09/2015.

         2) The plan was confirmed on 07/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/29/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/23/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $13,940.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-04200            Doc 46    Filed 11/19/18    Entered 11/19/18 12:06:57                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $16,185.50
           Less amount refunded to debtor                          $452.12

 NET RECEIPTS:                                                                                     $15,733.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $642.18
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,642.18

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent   Unsecured      1,067.00       1,066.91         1,066.91        169.35        0.00
 ARS National Services, Inc.       Unsecured         957.00           NA               NA            0.00       0.00
 Cavalry SPV I LLC                 Unsecured      2,841.00         954.74           954.74        151.55        0.00
 Cavalry SPV I LLC                 Unsecured           0.00        931.43           931.43        147.85        0.00
 Cavalry SPV I LLC                 Unsecured           0.00        956.94           956.94        151.90        0.00
 CCS/FIRST NATIONAL BAN            Unsecured      1,665.00            NA               NA            0.00       0.00
 Centegra Memorial Medical Ctr     Unsecured         130.00           NA               NA            0.00       0.00
 Cerastes LLC                      Unsecured         792.00        792.08           792.08        125.73        0.00
 Credit ONE BANK NA                Unsecured           0.00           NA               NA            0.00       0.00
 First Premier BANK                Unsecured      1,936.00            NA               NA            0.00       0.00
 Harris & Harris Ltd               Unsecured         130.00           NA               NA            0.00       0.00
 HSBC BANK                         Unsecured           0.00           NA               NA            0.00       0.00
 HSBC/Mnrds                        Unsecured           0.00           NA               NA            0.00       0.00
 HSBC/Suzki                        Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company   Unsecured         450.00        449.29           449.29          71.32       0.00
 Merrick Bank                      Unsecured      1,241.00         683.46           683.46        108.49        0.00
 MRSI                              Unsecured         203.00           NA               NA            0.00       0.00
 Northwest Spine & Neurosurgery    Unsecured         442.00      1,000.85         1,000.85        158.86        0.00
 Penn Credit Corporation           Unsecured         204.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         536.00        535.93           535.93          85.07       0.00
 Sears/Citibank SD                 Unsecured           0.00           NA               NA            0.00       0.00
 Snap Diagnostics                  Unsecured         250.00           NA               NA            0.00       0.00
 Springleaf Financial Services     Secured        9,055.76       9,055.76         9,055.76      9,055.76     475.82
 TD Bank USA NA                    Unsecured      2,213.00       1,004.00         1,004.00        159.36        0.00
 TD Bank USA NA                    Unsecured           0.00      1,449.87         1,449.87        230.14        0.00
 WOW Schaumburg                    Unsecured         200.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-04200        Doc 46      Filed 11/19/18     Entered 11/19/18 12:06:57             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,055.76          $9,055.76           $475.82
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,055.76          $9,055.76           $475.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,825.50          $1,559.62              $0.00


 Disbursements:

         Expenses of Administration                             $4,642.18
         Disbursements to Creditors                            $11,091.20

 TOTAL DISBURSEMENTS :                                                                     $15,733.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
